Undercofler, Justice.
Mrs. Louise Johnson filed an application in the Court of Ordinary of DeKalb County, Georgia, to probate in solemn form the last will and testament of Lillie Daniel who died on December 17, 1967. Certain nieces and .nephews filed a caveat to the application for probate of the will on the grounds of undue influence and mental incapacity. After a hearing, the judge of the court of ordinary dismissed the caveat and admitted the will to probate in solemn form. The caveators appealed to the Superior Court of DeKalb County.
The evidence introduced in the superior court showed that under the terms of the will dated January 20, 1967, the propounder, Mrs. Louise Johnson, received all of the estate of the deceased except $500; that Mrs. Johnson had been a close friend and business adviser of the testatrix for ten years; that the testatrix was about 83 years of age when she died; that although she had high blood pressure and arthritis she seemed to be in good condition; that the testatrix took her will to the post office in *587Clarkston and asked two people who knew her to witness her signature; that the witnesses testifed that the testatrix was of sound and disposing mind and memory; that the testatrix had some nieces and nephews whom she referred to as "grandchildren”; that the testatrix had told some of them that she "was going to see that they were taken care of” after her death; and that the testatrix had been told to let someone other than the propounder assist her with her business and to make other friends. A third person witnessed the will, but not in the presence of the other witnesses. He also testified that the testatrix was mentally competent.
Submitted January 11, 1972
Decided January 19, 1972.
W. M. Mathews, Jr., for appellants.
E. T. Hendon, for appellee.
The trial court directed a verdict for the propounder and a judgment was entered thereon. The appeal is from this judgment. Held:
In our opinion there was no evidence of undue influence or mental incapacity introduced and the trial court did not err in directing a verdict.

Judgment affirmed.


All the Justices concur.